Opinion filed October 15, 2009




                                               In The


   Eleventh Court of Appeals
                                            ____________

                                      No. 11-09-00287-CV
                                          __________

                        EX PARTE TIMOTHY W. BUCHANAN


                             On Appeal from the 132nd District Court
                                    Borden County, Texas
                                  Trial Court Cause No. 1176

                              MEMORANDUM OPINION
        Appellant filed his pro se notice of appeal on September 10, 2009; however, it appears that
an appealable order or judgment has not been entered. On September 22, 2009, the clerk of this
court wrote the parties advising them that it appeared an appealable order or judgment had not been
entered and directing appellant to respond in writing on or before October 7, 2009, showing grounds
for continuing the appeal.
        Appellant has filed an advisory to the court arguing that his record should be expunged and
that he should be released. Appellant attacks the 1999 and 2003 proceedings against him. Appellant
does not argue or establish that an appealable order or judgment has been entered. Appellant has
failed to invoke the jurisdiction of this court.
        The appeal is dismissed for want of jurisdiction.


October 15, 2009                                             PER CURIAM
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.